DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  in line 2, which recites in part: ".....with improved rigidity o claim 4", a typo of "o" should be changed to "of".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 103358140A, hereinafter referred to as "Yang") in view of Interroll conveyor roller, roller drive, drive control catalog dated Feb 2016 (hereinafter referred to as "Interroll"), and further in view of Perneder & Osborne textbook: "Handbook Timing Belts: Principles, Calculations, Applications" published 2012, 276 pages, hereinafter referred to as "Perneder & Osborne textbook").
Regarding claim 1, Yang discloses a belt transmission mechanism (Yang: Fig. 1, moving platform synchronous belt 104, pedestal synchronous belt 2, along with components, i.e. motor 110, guide wheels 103, 106, belt gear 105, guide blocks 102, 107 etc..) with improved rigidity, comprising, a pedestal (Fig. 1, guide rail 1); a sliding base (Fig. 1, moving platform 100 with support 109) disposed on the pedestal (Fig. 3, 109 on guide rail 1) and reciprocating on the pedestal along a linear direction ([0023] in line 4: “moving platform 100 is capable of linear movements along the guide rail 1”), the sliding base (Fig. 1, moving platform 100) comprising a support member (support 109), the support member comprising a plurality of back rollers (Fig. 1, guide rollers 101, 108 mounted to support 109); a driving unit (Fig. 1, motor 110) disposed on the pedestal (Figs 1 and 3, 110 on 1), the driving unit comprising a driving wheel (Fig. 1, belt gear 105) which is driven to rotate ([0031] in line 1: “during running, motor 110 rotates and and a plurality of resisting rollers (Fig. 1, guide wheels 103, 106); a positioning belt (Fig. 1, pedestal synchronous belt 2) with two ends thereof being fixed on the pedestal (drawings are not to scale, and that actual length of the belts 104 and 2 would be very long in comparison with drawing scale, therefore, it is inherently or implicitly understood that  two ends of the positioning belt (2) can be fixed on the pedestal (1)), and extending along the linear direction (Fig. 2, 2 is extending along linear horizontal direction), the positioning belt (2) comprising a first gear rack disposed between the two ends of the positioning belt (see annotated figure A below) and a transmission belt attached to the positioning belt (Figs 1 and 2, moving platform synchronous belt 104 attached to pedestal synchronous belt 2), two ends of the transmission belt being fixed on the pedestal (due to the fact that the drawings are not to scale, and that the actual length of the belt 104 may be long in comparison with drawing scale, therefore, it is inherently or implicitly understood that two ends of the transmission belt (104) can be fixed on the pedestal (1)), attached to and extending with the positioning belt (Figs 1 and 2, at least a portion of belt 104 are extending with belt 2), the 5transmission belt (104) comprising a second gear rack disposed between the two ends of the transmission belt (see annotated figure A below); the transmission -17-belt (104) being meshed with the first gear rack through the second gear rack (see annotated figure A below), and comprising a detouring section (see annotated figure A below) which is separated from the positioning belt and transmissibly meshed with the driving wheel (see annotated figure A below); the driving wheel (105) rotating to drive the 5detouring section to continuously shift on the transmission belt ([0031] in lines 7-8), and simultaneously driving the sliding base to slide along the linear direction on the pedestal wherein the plurality of the resisting roller (Fig. 1, guide wheels 103, 106) are disposed on two sides of the detouring section (see annotated figure A below), respectively, for resisting the transmission belt (Fig. 1, 103, 106 are tensioned against 104, [0031] lines 2-6), such that the transmission belt is forced to be attached to the positioning belt ([0031], line 5-6 104 is pressed against 2, thereby being meshed); 
Yang fails to disclose the plurality of back rollers are disposed on one side of the positioning belt in opposite to the transmission belt;  However, Interroll teaches the plurality of back rollers are disposed on one side of the positioning belt in opposite to the transmission belt (Interroll, page 208 describes the following: for straight conveyor section, the number of rollers required is calculated from the total length of the conveyor section, divide by the pitch + 1, where pitch is the space between two conveyor rollers, and determined by length and type of materials to be transported and the load capacity of the conveyor rollers; therefore, configuring of a number of back rollers for the positioning belt being of a straight conveyor section extending along linear direction X under load of the weight of conveyed tools based on above discussed method is taught by Interroll. Meanwhile, it is possible to change the thickness of the positioning belt (2) taught by Yang to be much thinner so as to improve on flexibility and ease of operation thereof, and by doing so, belt roller design information resources such as Interroll is a logical solution to adopt, so that back rollers are properly spaced);  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by teachings from Interroll because of the rationale 
Yang and Interroll, singularly or in combination, fail to teach the plurality of back rollers are arranged in alignment with the plurality of resisting rollers, respectively; However, Perneder & Osborne textbook teaches the plurality of back rollers are arranged in alignment with the plurality of resisting rollers, respectively; (Page 92, Fig. 2.29 (b), as reproduced herein in annotated figure A below, back roller/support roller (gear roller/resisting roller) are arranged in alignment as shown in (b) below);
Annotated figure A from Perneder & Osborne textbook
[AltContent: rect]
    PNG
    media_image1.png
    681
    889
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by teachings from Perneder & Osborne textbook because of rationale that Perneder & Osborne textbook being of a widely-known 276 pages technical textbook that offers extensive technical details on timing belt systems, including application in linear drive, and various components such as support rollers and various types of belts (i.e. support belt, page 237) of the belt transmission mechanism. As a result, it is logical that a person having ordinary skill in the art would be motivated to research information from Perneder & Osborne textbook to ensure proper integration success for configuring a linear drive belt transmission mechanism with rollers.


In addition, Yang disclose the resisting rollers and the back rollers simultaneously move with the sliding base; the resisting rollers resist the transmission belt to force the transmission belt to be attached to the positioning belt ([0031] lines 4-5, 104 is pressed to 2 by the guide wheel 103; ([0031], lines 7-8, moving platform 100 is moved right linearly), 
However, Yang fails to disclose with the back rollers providing a back support to the positioning belt, Meanwhile, Perneder & Osborne textbook teaches with the back rollers providing a back support to the positioning belt (Page 92, Fig. 2.29 (b), as shown in annotated figure above, resisting roller (under the timing belt) providing back support to the timing belt; Interroll also teaches configuring of rollers to support a belt in a straight conveyor section with load being transported/conveyed); The same rationales for adopting Perneder & Osborne textbook and Interroll to modify Yang were previously described above, respectively, and thus omitted for brevity.
In addition, Yang discloses such that the transmission belt (Fig. 1, 104), except for the detouring section (104 in detouring section is not meshed with 2), is maintained in a meshing -18-status with the positioning belt (104 is meshed with 2) by the second gear rack and the first gear rack (see annotated figure B below, 104 is maintained meshed with 2 by the first and second gear racks).
Annotated Figure B of Fig. 1 of Yang

    PNG
    media_image2.png
    605
    1454
    media_image2.png
    Greyscale



 
Regarding claim 6, Yang teaches wherein the pedestal (Figs 1 and 3, guide rail 1 is mounted to the support 109) comprises a holder at two different ends of the pedestal (guide blocks 102 and 107 are holders at two different ends of guide rail 1 or support 109, [0024] : 102 and 107 are fastened by screw and mounted on the support 109), respectively; two ends of the positioning belt and two ends of the transmission belt are fixed by the holders, such that the positioning belt and the transmission belt extend along the linear direction (both ends of the belts 104 and 2 are fixed by guide blocks 102 and 107, allowing belts 104 and 2 extending along linear direction). 

Regarding claim 7, Yang teaches wherein the positioning belt and the transmission belt are two independent belts (Figs 1 and 2 shows that moving platform synchronous belt 104 and pedestal synchronous belt 2 being very much different in with two ends of the positioning belt and two ends of the transmission belt fixed to the holders, respectively (Fig. 2, two ends of 104 and 2 are fixed to the guide blocks 102 and 107). 

Regarding claim 8, Yang teaches wherein the positioning belt and the transmission belt are formed of a single circular belt, with two ends of the circular belt fixed to the pedestal ([0034] of Yang describes that in addition to the two identical belts being fully meshed being capable of being adopted, meanwhile other different variations of timing belt can also be considered, which implies that two identical belts can be formed of a singular circular belt (due to being identical) and can be fixed to the guide rail 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Interroll, and further in view of Perneder & Osborne textbook as applied to claim 1 above, and further in view of Elatech Polyurethane drive calculation catalogue, dated Nov. 2017, https://elatech.com/wp-content/uploads/polyurethane-drive-calculation-catalogue-elatech.pdf (hereinafter referred to as "Elatech", and further in view of Ebhart article "Why do timing belts need guidance?" - Habasit Expert Blog - dated Jan 31 2019, hereinafter referred to as "Ebhart article").

Regarding claim 2, Yang fails to disclose wherein a width of the positioning belt is larger than a width of the transmission belt; 

 However, Elatech teaches wherein a width of the positioning belt is larger than a width of the transmission belt; (Elatech in page 170 teaches that belt width calculation is 

    PNG
    media_image3.png
    310
    670
    media_image3.png
    Greyscale

C1  is safety factor
Fu  is peripheral force
b is  belt width
 
Using above equation and method for calculating the belt width for linear drive from Elatech for the positioning belt (2) of Yang upon first modifying the belt thickness thereof (as previously discussed for claim 1) so as to be thinner positioning belt (2), it is then possible and likely for the calculated belt width of the positioning belt (2) to be wider than that of the transmission belt (104).  In other words, the reduced thickness positioning belt (2) would have to make up the weakened structure by means of an enlarged width. As a result, Elatech teaches wherein a width of the positioning belt is larger than a width of the transmission belt) in the meshing status of the first gear rack and the second gear rack, the positioning belt comprises a positioning portion extending away from the transmission belt (as discussed above, because of the positioning belt being of a width that is larger than width of transmission belt, therefore, it would be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang using Elatech because of rationale that Yang is missing necessary and important information for configuring and calculating the correct or proper belt width, whereas, Elatech offers sufficient detailed information for calculating belt width for linear drive so as to ensure system integration success.
However, Yang, Interroll, Perneder & Osborne textbook and Elatech fails to teach the support member comprises a fixed seat disposed and fixed on the pedestal; the positioning portion is positioned by the fixed seat, such that the positioning belt is positioned along the linear direction.
However, Ebhart article in view of Yang teaches the support member comprises a fixed seat disposed and fixed on the pedestal; the positioning portion is positioned by the fixed seat, such that the positioning belt is positioned along the linear direction (Ebhart article in pages 1-2 teaches that “[t]he truth is that every timing belt pulls to the left or the right” and “Unfortunately, however, this effect can not be entirely prevented. So timing belt guidance is always needed to keep the belts tracking straight.”  Ebhart article also teaches “Another important point: since side loading or unloading onto timing belts places a lateral shift on the belt’s direction of travel, it’s essential to use a tracking mechanism to counteract this.” Two main mechanisms are available for timing belt guidance, namely pulley flanges and tracking guides.  Tracking guides are mounted on the belt’s tooth side and tracking guides come in a vast array of forms. Photo of an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang using Ebhart article because of rationale that Yang is missing necessary and important solutions for addressing potential issues relating to belt pulling to the left or the right and belt mistracking; whereas, Ebhart article offers sufficient detailed information and solutions (i.e. tracking guides) for overcoming issues relating to belt mistracking and belt pulling to left or right so as to ensure system integration success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Interroll, and further in view of Perneder & Osborne textbook and further in view of Elatech, and further in view of Ebhart article, as applied to claim 2 above, and further in view of  HabaSYNC® Timing Belts Engineering Guide - Habasit AG, services media no. 6018 (updated March 2013), hereinafter referred to as " HabaSYNC®".

Regarding claim 3, Yang fails to teach wherein the fixed seat comprises an L-shaped block. However, Ebhart article teaches wherein the fixed seat comprises an L-shaped block (see annotated photo below, at least a portion of the tracking guide/fixed seat is L-shaped, and due to the wording of “comprises”, which is interpreted by 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang using Ebhart article because of same rationale as previously discussed for claim 2, thus omitted for brevity.
Meanwhile, an alternatively argument based on conventional teachings reads on  “wherein the fixed seat comprises an L-shaped block” as follow, Examiner submits that it would have been obvious for a person of ordinary skill in the art to arrive at L-shape block for the fixed seat based on the following: 

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is well known in the art that the fixed seat / tracking guide can have a variety of shapes of configurations, including rectangular, U-shape, V-shape, or other proprietary shape etc. as evidenced by several sources, i.e. from Ebhart article and HabaSYNC®.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify fixed seat/tracking guide to be in L-shape because of the difference in width of the transmission belt from width of the positioning 
Yang in view of Ebhart article fails to teach and a backboard; the L-shaped block and the backboard hold two sides of the positioning portion, so as to locate the positioning portion. 
However, Yang in view of HabaSYNC® and Ebhart article teaches and a backboard; the L-shaped block and the backboard hold two sides of the positioning portion, so as to locate the positioning portion (HabaSYNC®  teaches of “profiles” in page 23, and Examiner is interpreting “profiles” as being equivalent to “backboard”, and holding the conveying/smooth side of the positioning portion, many examples of different structures for “profiles” are shown in page 23 of HabaSYNC®.  Meanwhile, the tracking guide discussed in page 20 are disposed on the tooth side of the positioning belt.  As a result, profile (backboard) and tracking guide (L-shaped block for fixed seat) used together as taught by HabaSYNC® and Ebhart article would hold two side of the positioning belt / timing belt). 
Annotated Photo from Ebhart Article

    PNG
    media_image4.png
    330
    517
    media_image4.png
    Greyscale


conveying products that require indexing and separation. On the other hand, Yang fails to teach above information on profiles.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Interroll, and further in view of Perneder & Osborne textbook as applied to claim 1 above, and further in view of Kim (KR 101707206, hereinafter referred to as "Kim"), and further in view of Lee (KR 20160069288, hereinafter referred to as "Lee").

Regarding claim 4, Yang fails to disclose wherein the driving unit comprises a servomotor connected to a first transmission member, and the driving wheel comprises a second transmission member; a connection member is transmissibly connected between the first transmission member and the second transmission member.  

However, Kim in view of Yang teaches wherein the driving unit (Kim: Fig. 2, motor 11 and motor bracket 10) comprises a servomotor (motor 11) connected to a first transmission member (drive pulley 12), and the driving wheel (Yang: 105) comprises a second transmission member (Kim: Fig. 2, driven pulley 14, and second rotary transfer part 60 can be replaced by the driving wheel 105 of Yang); a -19-connection member (Fig. 2, timing belt 15) is transmissibly connected between the first transmission member and the second transmission member (Fig. 2, timing belt 15 is transmissibly connected between drive pulley 12 and driven pulley 14).   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Kim because of the following rationales: first, Kim being of gripper conveying system for automatic tool change by linear reciprocating motion using motor and pulley and timing belt, thus qualifies as analogous art; second, because Yang fails to disclose of a power transmission system using pulleys for transferring the rotation power of the motor to the driving unit, therefore, the power transmission unit using various pulleys and timing belt of Kim offers improvement in power output control and efficiency through adjusting appropriate torque or speed settings.

Alternatively, as shown in Fig. 1, Lee specifically teaches of specifically a servomotor as being the type of motor 14 for the driving unit connected to a transmission member to drive a timing belt 15.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang further by Lee based on the following rationales:  first, Lee being of 

Regarding claim 5, Yang fails to disclose wherein both the first transmission member and the second transmission member are pulleys, and the connection member is a driving belt transmissibly mounted on the first transmission member and the second transmission member.  

However, Kim teaches wherein both the first transmission member and the second transmission member are pulleys (Kim, Fig. 2, drive pulley 12 and driven pulley 14), and the connection member is a driving belt (Fig. 2, timing belt 15) transmissibly mounted on the first transmission member and the second transmission member (Fig. 2, 15 is transmissibly mounted on 12 and 14).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Kim because of the same set of rationales as discussed for claim 4.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632